Citation Nr: 0835591	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from November 1, 
1977 to December 6, 1977.    

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a February 2004 decision, the Board denied the veteran's 
claim for service connection for a lumbar spine disability 
based on the merits.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated May 5, 2006, the Court vacated 
the Board's February 2004 decision and remanded this claim to 
the Board for readjudication in compliance with directives 
specified.  Specifically, the Court indicated that the Board 
must provide adequate reasons and bases for its determination 
of denial of service connection for a lumbar spine disorder 
and specify whether the denial of service connection is due 
to a finding that there is no current disability or due to a 
finding that there is no nexus between any current disability 
and the veteran's military service.  The Court also stated 
that a finding that the veteran suffers from a current 
disability would raise the issue of the applicability of the 
presumptions of soundness and aggravation.  Although the 
veteran also challenged the sufficiency of notice letters 
that the RO provided under the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), the Court decided that this issue may be 
addressed below and needed no further discussion by the 
Court.  

In view of the Court's instructions, in February 2007, the 
Board remanded the appeal to the RO for a VA examination and 
additional VA notice.  The case has now returned to the Board 
for appellate review.  





FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty in November 1977 with pre-existing 
congenital levoscoliosis of the lumbar spine.  

2.  There is clear and unmistakable evidence that the 
veteran's pre-existing congenital levoscoliosis of the lumbar 
spine was not permanently aggravated during service beyond 
its natural progression.


CONCLUSIONS OF LAW

1.  The veteran's congenital levoscoliosis of the lumbar 
spine clearly and unmistakably existed prior to his entry 
into military service, and the presumption of soundness at 
induction is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.304 (2007).

2.  The veteran's congenital levoscoliosis of the lumbar 
spine was not aggravated by active service.  38 U.S.C.A. §§ 
1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in October 2002 
and June 2003.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, pursuant to the Board's prior remand directives 
in February 2007, the RO sent the veteran VCAA notice letter 
dated in February 2007 that further advised him that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges that the RO did not provide 
the additional notice pursuant to Dingess, supra, until after 
the rating decision on appeal; thus, there is a timing error 
as to the additional VCAA notice.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice, 
including notice pursuant to Dingess, supra, was provided in 
June 2003 and February 2007, after issuance of the initial 
AOJ decision.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
October 2002, followed by subsequent VCAA and notice pursuant 
to Dingess, supra, in June 2003 and February 2007, the RO 
readjudicated the claim in a July 2008 SSOC.  Thus, the 
timing defect in the notice has been cured.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and afforded him a 
VA examination in May 2008.  VA treatment records dated in 
May 2005-February 2007 and November 2007 also have been 
associated with the claims folder.  The RO also attempted to 
obtain private treatment records as identified and authorized 
by the veteran; however, according to a March 2007 statement 
by the veteran, those treatment records were destroyed after 
five years had lapsed since his last treatment with the 
physician.  The veteran and his representative also have 
submitted statements in support of the veteran's claim. 

Thus, given that the RO has obtained all available VA 
treatment records, provided the veteran with a VA 
examination, and that the veteran and his representative have 
submitted several statements, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2007 remand.  Specifically, 
the RO was instructed to provide the veteran with a VA 
examination of the spine by an appropriate VA specialist to 
ascertain the nature, extent, and etiology of any lumbar 
spine disorders, including congenital scoliosis, and to 
ensure that the claims file was made available for the 
examiner's review in connection with the examination.  The 
examiner was instructed to perform any tests or studies 
necessary for an accurate assessment, and to include in the 
examination report a medical opinion as to whether any lumbar 
spine disorder found 1) at least as likely as not (50 percent 
or more probability) pre-existed active service; 2) began 
during, or was aggravated by, service; or 3) was subject to a 
superimposed injury that resulted from active service.  The 
examiner was also instructed to state the etiology of the 
diagnosed disorder(s).  The Board finds that the RO has 
complied with these instructions by making the claims folder 
available for review, that the VA examination performed by a 
medical doctor, and that the VA examination report 
substantially complies with the February 2007 Board remand 
orders in addressing the issues specified in the February 
2007 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

For purposes of establishing service connection under 
38 U.S.C.A. §§ 1110, 1131, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime veterans, also applies to 
peacetime veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any veteran who serviced in the active . . . 
military . . . service after December 31, 1946."  
38 U.S.C.A. § 1137.  The veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The Federal Circuit Court has adopted the General Counsel's 
opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

When no pre-existing condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d  1089 at 1096.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C.A. § 1153; 
38 C.F.R. 
§ 3.306.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111 by showing any of the above, the veteran's claim 
is one for service connection.  Wagner, 370 F.3d at 1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . .   . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the pre-existence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this case, while the veteran agrees with the finding that 
his congenital levoscoliosis of the lumbar spine pre-existed 
service, he also contends that it was permanently worsened 
during basic training for military service.  See statement 
attached to VA Form 9 dated in April 2003.

Upon a review of the veteran's STRs, the Board finds that 
although the veteran's September 1977 service entrance 
examination does not note any pre-existing lumbar spine 
disorder, there is nevertheless clear and unmistakable 
evidence that the veteran's lumbar spine disorder pre-existed 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Specifically, in November 1977, a Medical Board Evaluation 
(MBE) found that the veteran had congenital scoliosis of the 
spine that existed prior to service.  An X-ray taken of the 
veteran's spine at the time found minimal levoscoliosis of 
the lower lumbar spine and degenerative hypertrophic spurs 
along the anterior margin of the L4-5 interspace.  In 
addition, after reviewing the veteran's STRs and X-ray taken 
in November 1977, the May 2008 VA examiner concurred that the 
veteran was found to have pre-existing congenital scoliosis.  
Consequently, the Board finds that the veteran's STRs, 
especially the MBE records, and the May 2008 VA examiner's 
opinion that the veteran's lumbar spine scoliosis pre-existed 
service, provide clear and unmistakable evidence that the 
lumbar spine scoliosis pre-existed service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

In light of the foregoing, the Board now turns to the 
requirement that in order to fully rebut the presumption of 
soundness, VA must show by clear and unmistakable evidence 
that the veteran's levoscoliosis of the lumbar spine was not 
aggravated by service.  Id.   

In this respect, the claims folder is negative for any post-
service treatment of any lumbar spine problems until May 
2005, when an X-ray of the veteran's spine revealed mild 
levoscoliosis, mild to moderate degenerative disc disease at 
the L5-S1 level, and mild spondylolisthesis of L4 over L5 
associated with moderate spondylosis anteriorly.  See VA 
radiology report dated in May 2005.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).
More importantly, in a May 2008 VA examination report, the VA 
examiner opined that "it is less likely as not that [the 
veteran's] current lumbar spine condition was the result of 
his short period of military service" as he was found to 
have pre-existing scoliosis only about two weeks following 
enlistment in service.  After examining the veteran's spine 
and reviewing Magnetic Resonance Imaging (MRI) results from 
November 2007, the May 2008 VA examiner diagnosed the veteran 
with 1) levoscoliosis, 2) multi-level spondylosis, 3) 
spondylolithesis at the L5-S1 level, and 4) spinal stenosis 
of L4-5 and L5-S1 by MRI.  However, the VA examiner 
specifically noted that the veteran's X-rays showed 
generalized degenerative spondylosis of his entire spine, 
"most likely due to aging process."  In essence, based on 
the absence of medical treatment until over 25 years after 
discharge from service and the May 2008 VA examination 
report, there is clear and unmistakable evidence that the 
veteran's congenital levoscoliosis of the lumbar spine was 
not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

In sum, although there is clear and unmistakable evidence 
that congenital levoscoliosis of the lumbar spine pre-existed 
service, there is also clear and unmistakable evidence that 
this disorder was not aggravated by service.  Id. 

In addition, the Board emphasizes that because the veteran's 
levoscoliosis of the lumbar spine is considered a congenital 
defect, it is not a "disease" or "injury" within the 
meaning of applicable legislation for service connection.  38 
C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Defects are considered as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  VAOPGCPREC 89-90.  
Congenital or developmental "defects" automatically rebut 
the presumption of soundness and are, therefore, considered 
to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  
Nevertheless, even when there is an underlying congenital 
defect, if a superimposed disease or injury occurred during 
military service, the resulting increased disability is to be 
service-connected.  See VAOPGCPREC 82-90.  In this case, 
however, there is no evidence of a superimposed disease or 
injury that warrants service connection.  Specifically, the 
May 2008 VA examiner did not mention that there was a 
superimposed disease or injury, and noted that the veteran's 
degenerative disease of the spine was likely due to the aging 
process.  Thus, the veteran's levoscoliosis of the lumbar 
spine cannot be service-connected absent evidence of 
additional disability due to aggravation by a superimposed 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  See 
VAOPGCPREC 82-90,  Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 
    

ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


